UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


    RASHAAN INGRAM,

                         Petitioner,                            TRANSFER ORDER
                                                                 21-cv-3672 (LDH)
          v.

    AMY LAMANNA, Superintendent, Five Points
    Correctional Facility,

                         Respondent.



LASHANN DEARCY HALL, United States District Judge:

         Pro se petitioner Rashaan Ingram, currently incarcerated at Five Points Correctional

Facility in Romulus New York, brings the instant petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254, challenging his May 18, 2013 Dutchess County Criminal Court conviction.

Because petitioner is challenging a Dutchess County, New York conviction, the Clerk of Court is

directed to transfer this case to the United States District Court for the Southern District of New

York.1 That provision of Rule 83.1 of the Local Rules of the Eastern District of New York which

requires a seven day delay is waived. The Clerk of the Court is directed to mail a copy of this

Order to the Petitioner and to close this case.


                                                      SO ORDERED.

Dated: Brooklyn, New York                             /s/ LDH
       July 8, 2021                                   LASHANN DEARCY HALL
                                                      United States District Judge

1
 See 28 U.S.C. § 112(b) (“The Southern District comprises the counties of Bronx, Dutchess,
New York, Orange, Putnam, Rockland, Sullivan, and Westchester and concurrently with the
Eastern District, the waters within the Eastern District.”)
